Lawrence, Judge:
The appeals for a reappraisement enumerated in schedule A, attached to and made a part of this decision, involve the question of the proper value for dutiable purposes of certain bicycle parts.
By stipuation of the parties hereto it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the merchandise covered by the appeals for reappraisement set forth in Schedule “A” attached hereto, consists of bicycle parts more particularly described as:
Spokes 14G over 814” Pedals 158J
Spokes 15G over 814" Pedals 158M
Spokes 15 G under 814" Pedals 258J
Hubs 742b Pedals 258M
Chain 75814 x Ys
which were exported from Western Germany during the period from September 6,1958 to October 19,1960.
Sjt * * * * * ♦
IT IS FURTHER STIPULATED AND AGREED, that bicycle spokes are specified on the Oficial Final List promulgated by the Secretary of the Treasury, T.D. 54521, and are subject to appraisement and were appraised under the provisions of Section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956; all other items involved were appraised under the provisions of Section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
IT IS FURTHER STIPULATED AND AGREED, that on or about the respective dates of exportation of the involved spokes, such or similar merchandise was freely sold and offered for sale for exportation to the United States in the principal markets of West Germany to all purchasers, in the usual wholesale quantities and in the ordinary course of trade, at the following prices, packed, for the following respective involved periods:
Type Period Price
14G over 8)4” 9/6/58-12/31/59 $4.38 per M
7/1/60-10/19/60 4.62 per M
15G over 8)4” 9/6/58-12/31/59 4.00 per M
7/1/60-10/19/60 4.23 per M
15G up to 8)4” 9/6/58-12/31/59 3.94 per M
7/1/60-10/19/60 4.17 per M
*379IT IS FURTHER STIPULATED AND AGREED, that on or about the respective dates of exportation of the involved chains, hubs and pedals, such or similar merchandise was freely sold and offered for sale for exportation to the United States in the principal markets of West Germany to all purchasers, in the usual wholesale quantities and in the ordinary course of trade, at the following prices, packed, for the following respective involved periods:
Type Period Price
Chain 758 9/6/58-9/30/59 .06/ per foot
Hub 742b 9/6/58-12/23/59 .228/ each
“ 742b 1/1/60-6/30/60 .23/ each
“ 742b 7/1/60-10/19/60 .235/ each
Pedals 158J 7/1/60-10/19/60 .33/ each
“ 258J 7/1/60-10/19/60 .35/ each
“ 158M 7/1/60-10/19/60 .34/ each
“ 258M 7/1/60-10/19/60 .36/ each
IT IS FURTHER STIPULATED AND AGREED, that the within appeals to reappraisement are abandoned as to any merchandise not exported within the periods above specified and as to any other merchandise listed on the invoices, and that these appeals may be deemed submitted for decision on this stipulation.
Upon the record before the court, I find and hold, as follows:
1. As to the bicycle spokes covered by the appeals in issue, export value, as that value is defined in section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956,91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1402(d)), is the proper basis of value and that said value was at the following prices, packed, at the respective involved periods:
Type Period Price
14G over 8}4" 9/6/58-12/31/59 $4.38 per M
7/1/60-10/19/60 4.62 per M
15G over 8%" 9/6/58-12/31/59 4.00 per M
7/1/60-10/19/60 4.23 per M
15G up to 8J4" 9/6/58-12/31/59 3.94 per M
7/1/60-10/19/60 4.17 per M
2. As to the bicycle chains, hubs, and pedals, export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended (19 U.S.C. § 1401a (b)), is the proper basis of value and that said value is represented by the following prices, packed, for the respective involved periods:
Type Period Price
Chain 758 9/6/58-9/30/59 .06/ per foot
Hub 742b 9/6/58-12/23/59 .228/ each
“ 742b 1/1/60-6/30/60 .23/ each
“ 742b 7/1/60-10/19/60 .235/ each
Pedals 158J 7/1/60-10/19/60 .33/ each
“ 258J 7/1/60-10/19/60 .35/ each
“ 158M 7/1/60-10/19/60 .34/ each
“ 258M 7/1/60-10/19/60 .36/ each
*380As to any other merchandise, the appeals, having been abandoned, are dismissed.
Judgment will issue accordingly.